Citation Nr: 0424767	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  99-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1979 rating decision granting a noncompensable 
evaluation for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim on appeal.  A hearing was 
held before the undersigned Veterans Law Judge sitting in 
Columbia, South Carolina, in March 2001.  A transcript of the 
hearing testimony has been associated with the claims file.  

In August 2001, the case was remanded for further 
development.  In April 2003, the Board undertook additional 
development of the evidence as to the CUE issue pursuant to 
38 C.F.R. § 19.9(a)(2).  As a result of a change in the law, 
the issue was subsequently remanded to the RO in September 
2003 for adjudication of new evidence.  However, after a 
review of the claims file, the Board notes that an attempt to 
associate service personnel records has not been undertaken.  
As such, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, an attempt should be made to associate 
service personnel records with the claims file, focusing 
particularly on the veteran's retirement status from January 
1979 to the present.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records showing the veteran's 
retirement status from January 1979 to 
the present.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  If any additional evidence is 
obtained, the RO should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an SSOC.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


